Citation Nr: 0735912	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  01-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1960 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for an 
acquired psychiatric disorder.  

In May 2002, the Board reopened the veteran's claim for 
service connection for an acquired psychiatric disorder and 
declined to reopen the veteran's claims for service 
connection for a left knee disability and a right knee 
disability.  The veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, a January 2003 Order 
of the Court vacated the Board decision and remanded the 
claims for readjudication in accordance with the Joint 
Motion.  The Board remanded the claims for additional 
development in February 2004.      

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board notes that new evidence was received in June 2007 
pertaining to the claim for service connection for an 
acquired psychiatric disorder, but no waiver of RO 
consideration was submitted for the new evidence.  The Board 
therefore refers this matter to the RO for consideration of 
the newly submitted evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



